Citation Nr: 0322867	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from November 1941 to June 
1945.  He died in August 2000.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In November 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000.  In 
response, the appellant submitted additional medical evidence 
without a waiver of review by the RO. 

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The RO has not had the opportunity to review 
the additional evidence received.  

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  The appellant asserts 
that the veteran's service-connected PTSD was a major 
contributing factor to the veteran's death.  She asserts that 
the veteran's nervous condition due to the PTSD, as well as 
medication taken for it, either caused his death or 
contributed substantially to the cause of death.  

Review of the September 2000 certificate of death shows that 
under Part 1, the immediate cause of death was listed as 
aspiration pneumonia.  Parkinson's disease was listed as an 
underlying cause leading to the immediate cause.  Chronic 
obstructive pulmonary disease (COPD) was listed under the 
category of other significant conditions contributing to 
death but not resulting in the underlying cause. 

The Board notes that the veteran experienced combat during 
service in World War II and that service connection for 
psychoneurosis, anxiety state was granted in July 1945.  At 
the time of his death service connection was in effect for 
post-traumatic stress disorder rated as 50 percent disabling 
and traumatic synovitis of the left knee, rated as non-
compensable. In view of these facts the Board is of the 
opinion that additional development is warranted.

Accordingly, in view of the foregoing, this case is REMANDED 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
record pertaining to treatment for PTSD, 
blindness, and Parkinson's disease from 
1995 until the veteran's death.  The 
appellant should also be asked to provide 
names of the medications the veteran had 
been taking for his PTSD, left knee 
disorder, and blindness.  

3.  The RO should forward the claims 
folder to a VA neurologist in order to 
obtain an opinion concerning the etiology 
of the cause of the veteran's death.  
After reviewing the claims folder the 
neurologist is requested to render 
opinions as to the following:

a) Whether it is as likely as not that 
the medications the veteran was taking 
for his PTSD or left knee disability 
caused or aggravated the veteran's 
blindness?  

b) Whether it is as likely as not that 
the service connected disabilities, to 
include blindness if related the service 
connected disorders, or associated 
medications contributed substantially or 
materially, combined to cause death, or 
aided or lent assistance to the 
production of death?  

c) If no, whether it is as likely as not 
that the service connected disabilities, 
to include blindness if related the 
service connected disorders, or 
associated medications, resulting in such 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death?

A complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include consideration of all evidence 
received since the July 2001 statement of 
the case.  If the claim remains denied, 
the RO should furnish a supplemental 
statement of the case to the appellant 
and her representative, and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




